Citation Nr: 1535823	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus on the basis of clear and unmistakable error (CUE) in a January 2005 rating decision.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which found that there was no CUE in the January 2005 decision.   

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDING OF FACT

The evidence of record shows that the correct facts, as they were then known, were not before the RO at the time of the January 2005 rating decision, which manifestly changed the outcome of the determination.


CONCLUSION OF LAW

The criteria for a finding of CUE in the January 2005 rating decision that denied service connection for tinnitus have been met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

There is a three-prong test to determine whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993). 

The Veteran's private treatment records and pertinent VA examination reports reflect a current diagnosis of tinnitus during the appeal period.  The Veteran asserts that there is clear and unmistakable error in the January 2005 rating decision that denied service connection for tinnitus.  The Board agrees.  The basis of the January 2005 denial was that the Veteran's service treatment records did not show any complaints, treatment, or diagnosis of tinnitus in service.  However, at the time of the decision, the Veteran's service treatment records included an April 1986 treatment note that contained a diagnosis of tinnitus.  The RO later reasoned in its May 2009 rating decision that this treatment note is unclear as to whether the author meant to state that there was no tinnitus present.  The Board does not find any ambiguity in this treatment note.  "Tinnitus" is listed among four findings.  Two of the findings include the word "no" in front of them, and the other two notations (including tinnitus) do not.

The correct facts, as they were then known, were not before the RO at the time of the January 2005 rating decision.  In the RO's one-paragraph rationale for denying service connection for tinnitus in the case of this Veteran who served for over twenty years, the RO stated first and foremost: "Your service medical records show no complaints of, treatment for, or diagnosis of tinnitus while in service."  This statement is incorrect, as the Veteran's service treatment records available at the time of the rating decision showed a clear diagnosis of tinnitus in service in 1986.  

This CUE claim does not concern how certain facts were weighed at the time of the prior decision; instead, it concerns a misstatement of fact demonstrating that a key piece of evidence was missed.  The error in the January 2005 rating decision is undebatable, and if the RO had been aware of this critical piece of evidence, the outcome of the decision would have been different.  

Moreover, the Board notes that tinnitus is a chronic disease subject to presumptive service connection.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Veteran's tinnitus was diagnosed both in service and after service, service connection was also warranted on a presumptive basis.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  

In short, the criteria for a finding of CUE in the January 2005 rating decision that denied service connection for tinnitus have been met.           


ORDER

Service connection for tinnitus on the basis of CUE in a January 2005 rating decision is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


